Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 1, 2021

                                     No. 04-20-00142-CV

                                     Charles W. HANOR,
                                          Appellant

                                               v.

                                      Dicky G. HANOR,
                                          Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-24182
                         Honorable Antonia Arteaga, Judge Presiding


                                        ORDER

Sitting:      Rebeca C. Martinez, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

       On December 16, 2020, a panel of this court issued an opinion affirming the trial court’s
judgment in this case. On December 31, 2020, appellant filed a motion for rehearing of that
opinion. After consideration, appellant’s motion is DENIED.



                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court